Citation Nr: 0621938	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  96-07 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent 
for a status-post nondisplaced left hip fracture.

2.  Entitlement to an effective date earlier than August 12, 
1996, for the grant of a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant/Veteran



ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
October 1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, which granted a total rating based on 
individual unemployability and assigned an effective date of 
January 1, 1999, thereto; the veteran also appealed the 
assignment of a 10 percent initial rating for a left hip 
disability.  

The issues here on appeal were previously before the Board in 
January 2002.  Among other things, the Board denied a rating 
higher than 10 percent for a left hip disability and assigned 
an effective date of May 14, 1997, for the grant of a total 
rating.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court) and in 
March 2003, the Court granted a joint motion to vacate the 
decision and remand the issues for compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA).  The Board, in 
turn, remanded the appeal to the RO in January 2004 for 
additional development and compliance with the VCAA.  All 
requested development was performed and the RO granted an 
effective date of  August 12, 1996, for the veteran's total 
rating, as well as a 20 percent initial rating for his left 
hip disability.  The veteran has continued his appeal of both 
issues and the matter is properly returned to the Board.

The Board notes that the veteran had previously appealed the 
assignment of a 60 percent rating for a respiratory disorder 
and the assignment of a 20 percent initial rating for a right 
knee disability.  With the assignment of a 100 percent rating 
for the respiratory disorder in a February 2006 rating 
decision, and the assignment of a 30 percent rating for the 
right knee disability in a May 2004 rating decision, both 
issues were fully satisfied and are no longer before the 
Board.  The Board also points out that all other issues 
previously on appeal have been resolved or withdrawn by the 
veteran.  As such, the only issues currently before the Board 
for adjudication are as set forth on the title page of this 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has impairment of the left femur with 
moderate hip disability manifest as tenderness around the 
posterior aspect of the trochanter and minimal limitation of 
motion.

3.  The veteran's claim of entitlement to a total rating 
based on individual unemployability was denied by the Board 
in a July 1994 decision.  Reconsideration was denied in 
February 1995, and the veteran did not appeal the decision.

4.  After the February 1995 denial of reconsideration of the 
Board's July 1994 decision, the first correspondence received 
mentioning unemployability is an August 12, 1996, VA Form 
646, Statement of Accredited Representation in Appealed Case.

5.  The first medical evidence showing unemployability due to 
a service-connected disability is dated May 14, 1997.


CONCLUSIONS OF LAW

1.  Criteria for a rating higher than 20 percent for a 
status-post nondisplaced left hip fracture have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 
4.45, 4.71, 4.71a, Diagnostic Code 5255 (2005).

2.  Criteria for assignment of an effective date earlier than 
August 12, 1996, for the grant of a total rating based on 
individual unemployability have not been met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in March 2004 and April 2004, VA notified 
the veteran of the information and evidence needed to 
substantiate and complete his claims, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim was not provided until April 2006 as the 
requirement of this type of notice was not recognized until 
March 2006 in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The Board specifically finds, however, that the 
veteran is not prejudiced in this case as his claims are for 
entitlement to an increased rating and for an earlier 
effective date and he was given specific notice with respect 
to those elements of a service-connection claim pertinent to 
his current claims and had ample time to provide VA with any 
evidence necessary to substantiate his claims.  Thus, the 
late notice of additional benefits that stem from the grant 
of service connection cannot prejudice him.  Accordingly, the 
Board finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the appealed AOJ decision was pending at the time 
the VCAA was enacted and, as such, notice prior to that 
decision was not possible.  The Court acknowledged in 
Pelegrini that some claims were pending at the time the VCAA 
was enacted and that proper notice prior to the initial AOJ 
decision was impossible.  The Court specifically stated in 
Pelegrini that it was not requiring the voiding or 
nullification of any AOJ action or decision, only finding 
that appellants are entitled to VCAA-content-complying 
notice.  Thus, the timing of the notice in this matter does 
not nullify the rating action upon which this appeal is based 
and the Board specifically finds that the veteran was not 
prejudiced by the post-AOJ decision notice because he was 
given sufficient time to submit and/or identify any and all 
evidence necessary to substantiate his claims.  Additionally, 
a Supplemental Statement of the Case was issued in February 
2006, making the pertinent notice letters pre-decisional as 
required by Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, and by affording him the 
opportunity to give testimony before the Board in August 
2001.  It appears that all known and available records 
relevant to the issues here on appeal have been obtained and 
are associated with the veteran's claims file, and the 
veteran does not appear to contend otherwise.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA.

Increased Rating

The veteran contends that his left hip disability is more 
severe than evaluated as he is limited in his ability to walk 
and lay on his left side.  He does not require medical 
treatment of the left hip on a regular basis and the bulk of 
his medical records reflect limitation due to his severe 
respiratory disorder.  The veteran has advised VA on numerous 
occasions that his walking is limited by his difficulty 
breathing; he has reported limited motion in the right knee, 
but has not mentioned an inability to straighten his left 
leg.

The veteran underwent VA examination in April 1999 and was 
found to have no evidence of a hip disability.  The range of 
motion in the left hip was symmetrical with the right hip and 
x-rays were unremarkable.  The diagnosis was simply a history 
of left acetabular fracture, healed.

Upon VA examination in April 2004, the veteran was very 
feeble due to other disabilities and complained of discomfort 
in the left hip when laying on his left side.  He walked with 
an antalgic gait on the right due to a right knee disability 
and there was some tenderness to palpation around the 
posterior aspect of the trochanter, but no groin pain.  The 
veteran had flexion to 100 degrees, adduction to 20 degrees, 
and abduction to 40 degrees, all with complaints of increased 
discomfort with motion.  The report reflects that the veteran 
had extension limited to 30 degrees, but that is inconsistent 
with other findings with respect to his walking and level of 
overall impairment.  X-rays were again within normal limits.  
The examiner diagnosed left acetabular fracture with mild to 
moderate residual symptoms.

The veteran underwent VA examination in August 2005 and a 
history of a left hip hairline fracture was noted.  The 
veteran had complaints of low back pain, but no complaints of 
left hip limitation and/or pain.  It was noted that the 
veteran presented in a wheelchair due to a right knee 
disability.  There were no specific findings regarding the 
left hip and no diagnosis rendered; the veteran was found to 
qualify for aid and attendance benefits.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's left hip disability has been evaluated using 
criteria found at 38 C.F.R. § 4.71a, Diagnostic Code 5255.  
Specifically, a 10 percent rating is assigned for impairment 
of the femur when there is evidence of malunion with slight 
knee or hip disability; a 20 percent rating is assigned when 
there is evidence of malunion with moderate knee or hip 
disability; and, a 30 percent rating is assigned when there 
is evidence of malunion with marked knee or hip disability.  
A 60 percent rating may be assigned when there is evidence of 
a fracture of the surgical neck of the femur with a false 
joint or fracture of the shaft or anatomical neck of the 
femur with nonunion.

Hip impairments may also be evaluated based on limitation of 
motion under Diagnostic Codes 5260 and 5261, also found at 
38 C.F.R. § 4.71a.  Under Diagnostic Code 5260, there must be 
evidence of flexion limited to 45 degrees for a compensable 
rating to be assigned; under Diagnostic Code 5261, there must 
be evidence of extension limited to 10 degrees for a 
compensable rating to be assigned.  38 C.F.R. §§ 4.40 and 
4.45 require the Board to consider a veteran's pain, 
swelling, weakness, and excess fatigability when determining 
the appropriate evaluation for a disability using the 
limitation of motion diagnostic codes.  See Johnson v. Brown, 
9 Vet. App. 7, 10 (1996).  The Court interpreted these 
regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), and 
held that all complaints of pain, fatigability, etc., shall 
be considered when put forth by a veteran.  In accordance 
therewith, the veteran's reports of tenderness and discomfort 
have been considered in conjunction with the Board's review 
of the limitation of motion diagnostic codes.

Given the evidence as outlined above, the Board finds that 
there is no evidence of malunion of the left hip and/or femur 
as x-rays have consistently been within normal limits.  He 
does have a history of a left hip hairline fracture and was 
found in 2004 to have mild to moderate residual symptoms.  As 
such, the Board finds that the 20 percent evaluation assigned 
under Diagnostic Code 5255 is rather generous for the left 
hip disability as the prerequisite of having malunion is not 
met, only the moderate hip disability is shown.  Accordingly, 
the Board finds that there is no evidence to support 
assignment of a rating higher than 20 percent under 
Diagnostic Code 5255.

In an effort to fully evaluate the veteran's left hip 
disability, Diagnostic Codes 5260 and 5261 were considered 
along with the veteran's complaints of increased discomfort 
with movement.  His flexion to 100 degrees is well above the 
restriction necessary for the assignment of a compensable 
rating and the recorded finding of extension to 30 degrees is 
inconsistent with the totality of the claims folder and 
appears to be invalid.  Nowhere in the file is there a 
suggestion that the veteran cannot stand erect on his left 
leg or straighten the leg when laying down.  As such, the 
Board finds the one finding of extension limited to 30 
percent to be an anomaly and not appropriate, standing on its 
own, to allow for a higher rating.  See 38 C.F.R. § 4.2.  
Consequently, the Board finds that when considering the 
veteran's very minimal limitation of motion in conjunction 
with his complaints of discomfort and tenderness, criteria 
for a rating higher than 20 percent based on limitation of 
motion are not met.  Therefore, the Board finds that the 
schedular rating of 20 percent for the right hip is the most 
favorable rating available for assignment and a higher rating 
is denied.  There is no evidence to suggest the need for 
staged ratings.

Earlier Effective Date

The veteran contends that he has maintained since at least 
1995 that he is unemployable as a result of his service-
connected respiratory disorder.  Interestingly, the veteran's 
attorney has argued that an effective date of 1995 be 
assigned, but neither he nor the veteran have pointed to a 
particular document submitted in 1995 that may be interpreted 
as the veteran's request for a total rating based on 
individual unemployability.  The crux of the veteran's 
argument is that he has been unemployable since he originally 
requested VA compensation in 1987.

In a July 1994 decision, the Board denied entitlement to a 
total rating based on individual unemployability as well as 
entitlement to service connection for a collapsed lung 
secondary to treatment.  The veteran sent a letter to the RO 
in November 1994 requesting that the decision be reconsidered 
and submitted another letter to the RO dated January 30, 
1995, requesting a bronchoscope and a CAT scan of the left 
lung to show the extent of his phrenic nerve injury.  The 
veteran sent a request for reconsideration to the Board in 
February 1995 and, that same month, the Board denied the 
veteran's motion for reconsideration and advised him of his 
appellate rights.  The veteran did not appeal the decision 
and it became final.  38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 20.1100 (2005).  The veteran has not moved to 
have the Board's 1994 decision revised based on a possible 
clear and unmistakable error.

The Board notes that the veteran's January 1995 
correspondence did not mention unemployability; however, a 
letter from a physician was attached containing the opinion 
that the veteran was limited to work at a desk in a 
stationary environment due to his respiratory disorder.  The 
veteran resent the January 1995 letter to the RO in March 
1995 and it was interpreted as a request for an increased 
rating for the veteran's respiratory disorder.  VA obtained 
medical records reflecting continued treatment for the 
disorder and a VA examination was conducted in April 1995; 
the medical records were silent as to employability.  

In an August 1995 rating decision, the RO denied assignment 
of a rating higher than 60 percent for the veteran's 
respiratory disorder.  The veteran appealed that denial and 
in a VA Form 646, Statement of Accredited Representation in 
Appealed Case, dated August 12, 2006, it was argued that the 
veteran's respiratory disorder rendered him unemployable.  In 
that document, it was requested that total benefits be 
granted.

In September 1996, the veteran requested a 100 percent rating 
due to hospitalization for his right knee; in April 1997, he 
testified before an RO hearing officer that he wanted a 100 
percent rating assigned on general principle for an injured 
phrenic nerve.  The hearing transcript includes a discussion 
of the denial of a total rating by the Board and the limited 
nature of the request for a 100 percent rating on a schedular 
basis.  


In May 1997, the veteran submitted a statement from a VA 
pulmonologist reflecting the opinion that the veteran was 
limited to working part-time in a job with no physical 
activity.  In October 2003, the veteran submitted a statement 
from a private pulmonologist including the opinion that the 
veteran, more probably than not, had the same constellation 
of symptoms in 1987 as he had upon examination in 2003 due to 
the nature of his disabilities.  The physician opined that 
the veteran had been permanently disabled and unemployable 
since he first requested VA benefits in 1987.

Unless otherwise provided, the effective date of an award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  See 38 U.S.C.A. § 5110(a).  The 
effective date of an award of increased disability 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if the claim is received within one year from such 
date; otherwise, date of receipt of the claim.  See 38 C.F.R. 
§ 3.400(o)(2).

Generally, a specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid to 
any individual under the laws administered by VA.  See 38 
C.F.R. § 3.151.  The term "claim" means a formal or 
informal communication in writing requesting a determination 
of entitlement (or evidencing a belief of entitlement) to a 
benefit.  See 38 C.F.R. § 3.1(p).  An "informal claim" is 
any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant.  Such informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  See 
38 C.F.R. § 3.155.  In some cases, a report of examination or 
hospitalization may be accepted as an informal claim for 
benefits if it meets the requirements of 38 C.F.R. § 
3.157(b).  Under that provision, the date of outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital will be accepted as the date of 
receipt of a claim when such reports relate to examination or 
treatment of a disability for which service-connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.

The Court has held that when an RO is considering entitlement 
to an increased rating for an individual whose schedular 
rating meets the minimum criteria of 38 C.F.R. § 4.16(a) and 
there is evidence of current service-connected 
unemployability in the claimant's claims file or under VA 
control, adjudication of that rating increase must also 
include consideration of a reasonably raised claim of 
entitlement to a total rating based on individual 
unemployability due to service-connected disability.  See 
Norris v. West, 12 Vet. App. 413, 421 (1999); see also 
Coyalong v. West, 12 Vet. App. 524, 531 (1999) (if a veteran 
has a certain level of schedular rating for a service-
connected disability or disabilities and if he presents 
evidence that he is unable to secure a substantially gainful 
occupation as a result of a service-connected disability, he 
may be entitled to a total rating pursuant to 38 C.F.R. § 
4.16(a)).

The Board points out at this juncture that the veteran's 
attorney argues that under Norris, the veteran's claim for an 
increased rating submitted in 1995 included a claim for the 
maximum possible benefit, including assignment of a 100 
percent rating on an extra-schedular basis.  The submissions 
which contain this argument, however, fail to acknowledge 
that the veteran's representative specifically pointed out at 
a hearing in April 1997 that the veteran was only pursuing 
the assignment of a 100 percent rating on a schedular basis.  
Furthermore, the Board is unsure what 1995 claim the 
veteran's counsel is referring to as the record contains only 
a January 1995 request for further testing, a February 1995 
request for reconsideration, and a resubmission of the 
January letter in March 1995 that was interpreted as a 
request for an increased rating.  The Board addressed the 
reconsideration at the time so it will be considered, for the 
sake of argument only, that the reference is to the January 
1995 correspondence that was interpreted as a claim in March 
1995.

The record reflects that the RO initially determined that the 
date of receipt of the veteran's claim for a total rating was 
October 22, 1999, the date his formal application for that 
benefit was received by VA.  The RO, however, assigned an 
effective date of January 1, 1999, the date of the expiration 
of the veteran's temporary total rating for his left hip 
disability, as there was evidence of record at that time of 
the veteran's unemployability.  The Board determined in its 
previous decision that the more appropriate effective date 
for assignment was May 14, 1997, as that was the date it was 
first shown in the medical evidence that the veteran was 
unemployable due to his respiratory disorder and that 
evidence should have been considered as an informal claim in 
conjunction with the open claim for an increased rating for 
the respiratory disorder as per Norris.  The RO subsequently 
determined that, when resolving all reasonable doubt in favor 
of the veteran, August 12, 1996, the date of the veteran's 
representative's VA Form 646, was appropriate for assignment 
as the document could be interpreted as an informal claim 
notwithstanding the representative's subsequent discussion of 
the limited nature of the claim.

Following a complete review of the record evidence, the 
Board finds that the August 12, 1996, date is the most 
advantageous date for a grant of a total rating available 
for assignment.  The Board appreciates the veteran's 
argument that a medical opinion rendered in 2003 showing 
that the veteran was probably unemployable due to service-
connected disabilities as far back as 1987 is probative 
evidence; however, the document does not change the fact 
that the veteran did not submit an informal claim subsequent 
to the Board's July 1994 denial of benefits until August 
1996.  Contrary to the suggestion of the veteran's attorney, 
Norris does not stand for the proposition that evidence 
dated many years after the date a claim is received is 
interpreted as showing unemployability prior to the date of 
receipt of the claim.  VA is bound by evidence within its 
possession, actual or constructive, upon the date of receipt 
of a claim, when determining the date entitlement arose.  
When a claim is submitted, the claimant must make a specific 
request for benefits and VA is not held to a standard of 
prognosticating when determining what claims are submitted 
within each application presented.  See Brannon v. West, 12 
Vet. App. 32, 34 (1998); Talbert v. Brown, 7 Vet. App. 352, 
356-57; also see EF v. Derwinski, 1 Vet. App. 324, 326 
(1991).

Norris specifically states that when considering a rating 
increase claim from a claimant whose schedular rating meets 
the minimum criteria of 38 C.F.R. § 4.16(a), (which this 
veteran did meet at all times in question by having one 
disability rated as 60 percent disabling), and there is 
evidence of current service-connected unemployability in the 
claimant's claims file or under VA control, (which there was 
not until May 14, 1997), evaluation of the claim for an 
increased rating must also include a claim for a total 
rating based on individual unemployability.  When 
considering this case law in conjunction with the record 
evidence, the Board finds that submission of a document in 
2003 showing unemployability long before the informal claim 
was received in 1996 cannot be considered evidence of 
"current" service-connected unemployability as it was not 
in the claims folder or under VA control at the time the 
claim was received to allow for an interpretation of the 
March 1995 claim to include the claim of entitlement to a 
total rating based on individual unemployability.

The Board finds that the August 12, 1996, VA Form 646 is an 
informal claim for a total rating and that it became 
factually ascertainable that the veteran was unemployable due 
to service-connected disability on May 14, 1997, when a VA 
pulmonologist opined that the veteran was limited to part-
time work with no physical activity.  The medical evidence 
submitted in January 1995 shows that the veteran was capable 
of sedentary work and, therefore, did not, on its face, 
suggest that he was unemployable due to service-connected 
disability.  As such, the appropriate effective date for 
assignment is August 12, 1996, as it was not factually 
ascertainable that an increase in disability had occurred 
within one year prior to the date of the receipt of the 
claim.  The amorphous 1995 date referenced by the veteran's 
attorney does not hold any value as it cannot be identified 
as the date a claim was received or the date entitlement 
arose; the 2003 medical opinion that the veteran was 
unemployable as early as 1987 holds only limited value as it 
does not show that there was an increase in disability within 
one year of the 1996 claim.  Therefore, an effective date 
earlier than August 12, 1996, for the grant of a total rating 
is denied.


ORDER

A rating higher than 20 percent for a status-post left hip 
fracture is denied.

An effective date earlier than August 12, 1996, for the grant 
of a total rating based on individual unemployability is 
denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


